Mr. Justice Paxson
delivered the opinion of the court, January 3d 1881.
This was an appeal by the Commissioners of Crawford county from a decree of the court below, restraining them “ from expending any public money in procuring rooms for holding courts in Titusville, or for any other purpose mentioned or contemplated by the Act of Assembly approved June 12th 1879, entitled ‘An act *425to provide for the holding of courts in certain cities of this Commonwealth.’ ”
A former Act of Assembly intended to accomplish the same result was declared to be unconstitutional by this court. See Com. ex. rel. Fertig et al. v. Patton et al., 7 Norris 258. The ground of objection was that it was in conflict with article 3, section 7, of the Constitution, prohibiting special legislation. The Act of June 12th 1879 was evidently framed with a view to avoid this difficulty. The first section thereof provides “ that in all counties of this Commonwealth where there is now or may hereafter be a population of not less than sixty thousand inhabitants, and in which there is now or may hereafter be any incorporated city of the fifth class, subject to the provisions of the Act of 23d May 1874, and the several supplements thereto, or which may be incorporated under said acts, it shall be the duty of the president judge, or of the additional law judge, or of either, upon the application of the mayor and council of such incorporated city, to make an order providing for the holding of one week of court, or more if necessary, at the discretion of the court, after each regular term of court of said county, for the trial of civil or criminal cases in said city:” Then follow several other sections providing for the details' of this arrangement.
It is no part of our business to discuss the wisdom of this legislation. However vicious in principle we might regard it, our plain duty is to enforce it, provided it is not in conflict with the fundamental law.
It requires but a glance at the act to see that it is an attempt to evade the Constitution. It is special legislation under the attempted disguise of a general law. Of all forms of special legislation this is the most vicious.
In Wheeler v. The City, 27 P. F. Smith 338, we decided that an act classifying cities by population was not transgressive of the Constitution. We need not now repeat the reasons for this ruling. It is sufficient to say they have no application here. The Act of June 12th 1879 makes no attempt at .the classification of cities. It is merely an effort to legislate for certain .cities of the fifth class to the exclusion of all other cities of the same class. That is to say, it refers only to cities of the fifth class which are situated in a county having a population of sixty thousand. The act was doubtless regarded by its framers as a classification of counties, but it is not so. Nor does any good reason occur to my mind why there should be such classification. If there be such reasons, amounting to a necessity therefor, we shall probably hear of them in due season. In the meantime, classification which is grounded in no. necessity, and has for its sole object an evasion of the Constitution, will not be encouraged.
What has been said is decisive of the case. As, however, there *426may be future attempts of the same character, I will call attention to another provision of the act which is equally defective. The 4th section is as follows : “ It shall be the duty of the sheriff of the county, of the register of wills, and clerk of the Orphans’ Court, of the prothonotary of the Court of Common Pleas, of the clerk of the Court of Oyer and Terminer, General Jail Delivery and Quarter Sessions of the Peace, or the deputy of either, and of the district attorney, to attend the sessions of said court in said city, and to bring with them such papers and documents, and perform such official duties as said court in the transaction of its business at such times may require.”
This section of the act is in conflict with section 4 of article 14 of the Constitution. Said section provides that “ protkonotaries, clerks of courts, recorders of deeds, registers of wills, county surveyors and sheriffs shall keep their offices in the county town of the counties of which they shall respectively be officers.” The plain meaning of the words '“ shall keep their offices in the county town,” is that the officers referred to shall keep the records and papers pertaining thereto at the county seat. It does not mean that they shall keep a room there with bare walls and empty pigeon holes. This is not what the Constitution contemplates by the woid “office.” On the contrary it has a much broader signification and refers to the place in which the business of such office is transacted and the records kept. This constitutional provision is eminently wise. Aside from the danger of the destruction or loss of the public records consequent upon their periodical removal to distant points, the public inconvenience resulting therefrom would be intolerable. The case bears no analogy to the taking out of the proper office the papers in a single cause to be used before arbitrators, nor to the production of a paper or book upon a subpoena. The act in question is broad enough to empower the court to order the entire records in either or all of the offices to be removed to Titusville during any and every term of the court to be held there. Indeed it is difficult to see how causes could be tried there without the removal of a considerable portion of the records. The practical effect of the enforcement of this clause of the Constitution will be to put an end for the future to such legislation as we have been considering. So long as, the records are required to be kept at the county seat it will be found practically impossible to hold the courts elsewhere. We see little to regret in this result. It adds neither to the dignity nor the usefulness of a court to give it a peripatetic character.
The decree is affirmed, and the appeal dismissed at the costs of the appellants.